Per Curiam.

It is undisputed that petitioner failed to sign “under protest” the payrolls as well as the checks issued thereon for the period in question. Accordingly, section 93c-2.0 of the Administrative Code of the City of New York prevents his recovery on any further claim for wages and salary during the period of his active military duty. Neither the State Soldiers ’ and Sailors ’ Civil Relief Act (Military Law, § 305) nor its Federal counterpart (U. S. Code, tit. 50, Appendix, § 522) relieved petitioner of the necessity of signing under protest as prescribed by section 93c-2.0 of the Administrative Code. (Pisciotta v. City of New York, 275 App. Div. 966, affd. 300 N. Y. 664, reargument denied and remittitur amended 300 N. Y. 755, certiorari denied 340 U. S. 825.)
The orders appealed from should be reversed and the petition dismissed, without costs.
Lewis, Ch. J., Conway, Desmond, Dye, Fum and Fboessel, JJ., concur; Van Voobhis, J., taking no part.
Orders reversed, etc,